PER CURIAM.
Shanise Climpson appeals from the trial court’s order denying her Florida Rule of Criminal Procedure 3.800(c) motion to mitigate her sentence. Because an order denying a motion to mitigate sentence is not appealable, we lack jurisdiction. See Simms v. State, 16 So.3d 229, 229 (Fla. 5th DCA 2009) (holding that court lacked jurisdiction to consider appeal of order denying rule 3.800(c) motion). Accordingly, we dismiss Climpson’s appeal. See Jackson v. State, 936 So.2d 775, 775 (Fla. 5th DCA 2006) (dismissing appeal of order denying motion to mitigate sentence).
DISMISSED.
COHEN, BERGER and WALLIS, JJ., concur.